DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim objections have been withdrawn in view of the claim amendment.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a discussion with Dan Hu on 06/17/21.

The application has been amended as follows:

Claim 11:
               Line 6: replace "the specified number of of the multiple touches" with --the specified number of the multiple touches--

Claim 14:
               Lines 6-7: replace "a specified number of multiple touches" with --a specified number of the multiple touches--


               Last line: replace "sensor" with --sensor.--

Allowance
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 1, 9, and 14: “in response to determining that the electronic device is in the enclosed space, activate a count-based unlocking process that comprises: counting a number of multiple touches of the touch-based sensor, determining, based on the counting, whether a specified number of the multiple touches of the touch-based sensor has been detected by the touch-based sensor, and in response to determining that the specified number of the multiple touches of the touch-based sensor has been detected by the touch-based sensor, unlock the electronic device that is determined to be in the enclosed space; and in response to determining that the electronic device is not in the enclosed space, activate a different unlocking process that comprises: unlocking the electronic device determined to not be in the enclosed space in response to a single touch of the touch-based sensor” in combination with other limitations as a whole and in the context recited in the claims.
	Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436